Citation Nr: 18100039
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-30 417
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The issues of entitlement to service connection for a headache disability and entitlement to an initial disability rating in excess of 10 percent prior to May 29, 2014, and in excess of 20 percent thereafter for right tibiofibular ligament strain are remanded for additional development.
During the July 2017 hearing, the Veteran reported that a private physician at Gunderson Health Clinic informed him that he had lost mobility in his ankle.  Private treatment records from Gunderson Health Clinic are not associated with the claims file.  The RO should attempt to obtain and associate those records with the claims file. 
Regarding the Veterans claim of entitlement to service connection for a headache disability, the Veteran reported during the July 2017 hearing that he was hit over the head during basic training with a Kevlar helmet.  He stated that he did not report the injury as he did not wish to restart basic training.  The Veteran is competent to report the injury.  March 2011 service treatment records also indicate that the Veteran reported chronic headaches.  Therefore, the Board finds that a new nexus opinion is necessary prior to a decision on the merits.  
The matters are REMANDED for the following action:
1. Ask the Veteran to complete a VA Form 21-4142 for the Gunderson Health Clinic.  Make two requests for the authorized records from the Gunderson Health Clinic, unless it is clear after the first request that a second request would be futile.
2. Return the claims file to the May 2014 VA examiner.  If the examiner is not available, the claims file should be provided to an appropriate clinician to determine the nature and etiology of any headache disability.  The examiner must opine as to whether it is at least as likely as not that the Veterans headache disability is related to an in-service injury, event, or disease, including to the Veterans assertion that he was hit on the head during basic training by a Kevlar helmet.  
The examiner should address the Veterans lay statements including that he did not report the injury because he did not want to repeat basic training.  Additionally, the examiner should address the complaints of chronic headaches in March 2011 and the Veterans statements that he treated his headaches with over-the-counter medication.  
A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.    





3.  After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to service connection for a headache disability and entitlement to a higher disability rating for right tibiofibular ligament strain should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink

